Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Joseph G. Makowski, JJ, entered June 5, 2008) to review a determination of the Commissioner of respondent New York State Office of Children and Family Services. The determination, after a hearing, denied the application of petitioner to amend an indicated report of child maltreatment to an unfounded report and to seal the amended report.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present—Scudder, PJ., Fahey, Peradotto, Garni and Green, JJ.